An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA14-21
                        NORTH CAROLINA COURT OF APPEALS

                                Filed: 5 August 2014


STATE OF NORTH CAROLINA

      v.                                         Wake County
                                                 No. 11CRS214547
RODNEY NIGEE PLEDGER TAYLOR,
     Defendant.


      Appeal by defendant from Judgment entered on or about 23

January    2013    by   Judge    Carl    R.   Fox   in    Superior    Court,     Wake

County.    Heard in the Court of Appeals 4 June 2014.


      Attorney General Roy A. Cooper III, by Assistant Attorney
      General Kathleen N. Bolton, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Constance E. Widenhouse, for defendant-appellant.


      STROUD, Judge.


      Rodney      Taylor   (“defendant”)         appeals    from     the   judgment

entered    after    a   Wake    County    jury    found    him   guilty    of   first

degree murder. We find no error at defendant’s trial.

                                 I.      Background

      Defendant was indicted for first degree murder on 12 June

2011. He pled not guilty and proceeded to jury trial. Before
                                     -2-
trial, defendant filed a motion to suppress statements he made

to police. He argued that he had been unconstitutionally seized

and that he was subjected to custodial interrogation without the

benefit of Miranda warnings. The trial court denied defendant’s

motion by order entered 17 January 2013.

       At trial, the State’s evidence tended to show that on the

evening of 23 June 2011, defendant (also known as “Sponge Bob”),

Alex Walton (also known as “Biz” or “Mr. Business”),             and Floyd

Creecy (also known as “Bruno” or “Big Bs”)          got together to hang

out and smoke marijuana.     All three men were involved in a local

gang   named   “Bounty   Hunters,”    which   was   affiliated   with   the

larger “Crips” gang.1      The three men went to a store on Poole

Road in east Raleigh to buy some cigars to make “blunts.”               They

all rode together in the black Chrysler Pacifica owned by Mr.

Creecy’s wife.

       After buying what they needed from the store, the three men

got back into Mr. Creecy’s car and drove back down Poole Road.

Mr. Creecy was driving, defendant was in the passenger seat, and

Mr. Walton was sitting in the back. As they were riding down

Poole Road, defendant said, “There’s Polo,” and told Mr. Creecy



1
  Mr. Creecy denied being in a gang, but Mr. Walton testified
that Mr. Creecy was “mentor” to the two younger men in the
“Bounty Hunters.”
                                     -3-
to pull over.       There were three individuals walking down the

sidewalk—Darius Johnson (also known as “Polo”), Damal O’Neil,

and Kyonatai Cleveland. Mr. Creecy pulled into a church parking

lot behind them. Defendant exited the car and approached the

three; Mr. Walton then got out and followed defendant.

       As defendant and Mr. Walton approached, Mr. Johnson took

out what he had in his pockets, including his cell phone, and

gave it to Ms. Cleveland. He also took out a wine opener that he

had in his pocket, opened a small knife at the end of the

opener, then closed the knife and put the opener back in his

pocket.      Defendant said to Mr. Johnson, “Why didn’t you get back

to us?”      Mr. Johnson responded, “I don’t know.” Defendant then

said, “Well, I gave you more than enough time.”               At that point,

defendant said to Mr. Walton, “Watch out, Biz,” pulled out a

black revolver and began shooting at Mr. Johnson.

       During this encounter, Ms. Cleveland called 911. However,

she was unable to tell the operator what was happening because

when they saw the gun, Mr. Johnson and his two friends tried to

run.   Mr.    Johnson   was   hit   by   one   bullet   in   his   front   left

abdomen. The forensic evidence suggested that the bullet was

fired from a close distance—perhaps less than two feet.                    After

shooting Mr. Johnson, defendant and Mr. Walton ran back to the
                                        -4-
black Pacifica, which Mr. Creecy had pulled around to the next

street. The gun was still in defendant’s hand when he got back

into Mr. Creecy’s car.

       At trial, Mr. O’Neil, Ms. Cleveland, Mr. Walton, and Mr.

Creecy all testified to the events of that night. The three men

all positively identified defendant as the shooter. Mr. Walton

and Mr. Creecy testified that defendant and Mr. Johnson had an

argument approximately a week before the shooting. Mr. Johnson

had    been   asking      defendant   about   joining   the   Bounty   Hunters.

Defendant told Mr. Johnson to call him. When Mr. Johnson failed

to call him, defendant said that he was going to “bang,” i.e.

shoot, Mr. Johnson.

       Defendant was asked to come to the police station to be

interviewed by detectives. He initially denied knowing anything

about the shooting, but later admitted that he was in the SUV.

He said that the shooter was someone named “Chuck.”                    He later

conceded that there was no one named Chuck but continued to deny

that    he    was   the    shooter.   Defendant   claimed     that   after   the

shooting, he brought the gun back to his house. The detectives

went to defendant’s grandmother’s house, where he was living.

When they arrived, defendant’s grandmother informed them that

she had found a gun in her grandson’s room, under his bed.                   She
                                      -5-
explained that she did not want the gun in her house, so she

took it outside and hid it in her backyard. The police recovered

the gun—a black .38 caliber revolver.              Four spent shell casings

were found in the revolver. Once the gun was recovered and the

interview was complete, defendant was placed under arrest. Upon

being transported to the jail, two deputies searched defendant’s

pockets and found two .38 caliber bullets.

     The jury found defendant guilty of first degree murder. The

trial court accordingly sentenced defendant to life in prison

without   the   possibility     of   parole.   Defendant    gave    notice   of

appeal in open court.

                          II.   Motion to Suppress

     Defendant    first    argues     that   the    trial   court   erred    in

denying his motion to suppress statements he made to police. He

contends that the statements should have been suppressed because

they were fruits of an unconstitutional seizure and taken in

violation of his Fifth Amendment rights. We disagree.

A.   Standard of Review

           The standard of review in evaluating the
           denial of a motion to suppress is whether
           competent   evidence  supports  the   trial
           court’s findings of fact and whether the
           findings of fact support the conclusions of
           law. However, when . . . the trial court’s
           findings of fact are not challenged on
           appeal, they are deemed to be supported by
                                  -6-
         competent   evidence  and   are  binding  on
         appeal. Conclusions of law are reviewed de
         novo and are subject to full review. Under a
         de novo review, the court considers the
         matter anew and freely substitutes its own
         judgment for that of the lower tribunal.

State v. Biber, 365 N.C. 162, 167-68, 712 S.E.2d 874, 878 (2011)

(citations and quotation marks omitted).

    First,   we   address      defendant’s   argument    that      he   was

unconstitutionally   seized.    Defendant    argues   that   the    police

lacked any reasonable suspicion to stop him even though he was

driving a car known to be associated with a murder suspect, at

least once they realized that he was not the suspect they were

initially seeking. Defendant does not contest the findings of

fact relating to the initial stop and detention other than part

of Finding 11, so those findings are binding on appeal.

         An investigatory stop must be justified by a
         reasonable suspicion, based on objective
         facts, that the individual is involved in
         criminal activity. Terry v. Ohio and its
         progeny have taught us that in order to
         conduct a warrantless, investigatory stop,
         an officer must have a reasonable and
         articulable suspicion of criminal activity.

         A court must consider the totality of the
         circumstances—the       whole     picture—in
         determining whether a reasonable suspicion
         to make an investigatory stop exists. The
         stop   must   be  based    on specific   and
         articulable facts, as well as the rational
         inferences from those facts, as viewed
         through the eyes of a reasonable, cautious
                               -7-
         officer,   guided   by   his   experience   and
         training. The only requirement is a minimal
         level of objective justification, something
         more than an unparticularized suspicion or
         hunch. As a result, the ultimate issue
         before the trial court in a case involving
         the validity of an investigatory detention
         is the extent to which the investigating
         officer   has    a    reasonable    articulable
         suspicion   that   the   defendant   might   be
         engaged in criminal activity.

State v. Mello, 200 N.C. App. 437, 443-44, 684 S.E.2d 483, 488

(2009) (citations, quotation marks, and brackets omitted).

    The suspicion here was not of ongoing criminal activity,

but of connection to a completed murder.

         [P]olice are not automatically shorn of
         authority to stop a suspect in the absence
         of   probable   cause   merely   because    the
         criminal has completed his crime and escaped
         from the scene. The precise limits on
         investigatory stops to investigate past
         criminal activity are more difficult to
         define. The proper way to identify the
         limits is to apply the same test already
         used to identify the proper bounds of
         intrusions that further investigations of
         imminent or ongoing crimes. That test, which
         is    grounded    in     the    standard     of
         reasonableness   embodied    in   the    Fourth
         Amendment, balances the nature and quality
         of   the  intrusion   on   personal   security
         against the importance of the governmental
         interests alleged to justify the intrusion.

United States v. Hensley, 469 U.S. 221, 228, 83 L.Ed. 2d 604,

611-12 (1985).
                                            -8-
      “[I]f    police      have    a   reasonable         suspicion,        grounded    in

specific and articulable facts, that a person they encounter was

involved in or is wanted in connection with a completed felony,

then a Terry stop may be made to investigate that suspicion.”

Id.   at   229,     83   L.Ed.    2d   at    612.    “It   is   well    settled       that

information       given    by    one   officer       to    another     is    reasonably

reliable information for the purpose of supporting a search or

seizure.” State v. Ellison, 213 N.C. App. 300, 307, 713 S.E.2d

228, 234 (2011), aff’d, 366 N.C. 439, 738 S.E.2d 161 (2013).

Moreover, “[i]t has long been the law that a brief stop of a

suspicious individual, in order to determine his identity or to

maintain      the    status      quo   momentarily         while      obtaining       more

information, may be most reasonable in light of the facts known

to the officer at the time.” State v. McDaniels, 103 N.C. App.

175, 181, 405 S.E.2d 358, 362 (1991) (citation, quotation marks,

and   brackets      omitted),     aff’d      per    curiam,     331   N.C.     112,    413

S.E.2d 799 (1992).

      Here, the trial court found, in relevant part, that:

              1. On 24 June 2011, Detective Gory Mendez was
                 employed with the City of Raleigh as a
                 detective    with   the   Raleigh   Police
                 Department’s   Technical   Response  Unit.
                 Detective Mendez has been a detective for
                 two years, although he has been employed
                 as a police officer for over eleven years.
                     -9-
  He also worked as a police officer for the
  City of Winston-Salem for over two years.

2. On 24 June 2011, Detective Mendez was
   attempting to locate a homicide suspect
   named Alexander Walton.     A vehicle Mr.
   Walton was known to operate, a green Dodge
   Stratus, was found in North Raleigh in the
   parking lot of some apartments . . . .

3. Detective Mendez was assigned to maintain
   visual surveillance on the green Dodge
   Stratus    automobile    .    .    .    .

4. Alexander Walton is a light-skinned black
   male who is approximately five feet ten
   inches tall, weighing 135 pounds and wore
   his hair in dreadlocks.

5. Detective Mendez conducted surveillance on
   the green Dodge Stratus for an hour or
   two.

6. While   conducting  surveillance  on   Mr.
   Walton, Detective Mendez noticed a suspect
   wearing something on or over his hair left
   the apartment nearby and went straight to
   the Stratus.   He entered the vehicle and
   sat in the driver’s seat.

7. At that time, Detective Mendez moved his
   police car directly behind the green Dodge
   Stratus, exited his vehicle wearing a
   tactical vest with “RPD” on the front with
   his gun drawn at the low-ready position
   and approached the vehicle.

8. Detective Mendez ordered the occupant to
   show him his hands and exit the vehicle.

9. The occupant got out of the vehicle as
   ordered. He was directed to place his
   hands on top of the vehicle which he did.
                    -10-
  Detective Mendez holstered his weapon and
  attempted to identify the suspect.

10. The    suspect    had    some   form    of
  identification   on    him    and  he    was
  identified   as   the   Defendant,    Rodney
  Taylor.

11. After the Defendant was identified, he
  was detained for “officer safety,” to
  control the scene and because the vehicle
  was “associated with” Alexander Walton.
  The defendant is a light-skinned black
  male approximately six feet tall and
  weighing approximately 140 pounds. He has
  a smallish, thin build and wears his hair
  somewhat closely cut with a very thin
  beard.

12. Detective Mendez walked the Defendant
  over to the curb and sat him down on the
  curb where he was detained and remained
  there for twenty to twenty-five minutes.
  Detective   Mendez    did  not   place the
  Defendant    in    handcuffs   during  his
  encounter with the Defendant and the
  Defendant was not handcuffed while seated
  on the curb.

13. Detective Mendez conducted a “frisk” of
  the green Dodge Stratus for “officer
  safety” reasons and discovered a backpack
  [i]n the rear seat of the vehicle which
  contained roughly one-half of a box of
  live .38 caliber ammunition.

14. Alexander    Walton   was    subsequently
  located and arrested [i]n an apartment in
  the immediate area. At that time, the
  officers believed Mr. Walton had committed
  the homicide they were investigating and
  they considered him their suspect.
                                          -11-
      When Detective Mendez stopped defendant, he believed that

defendant could be Mr. Walton, who was wanted as a suspect in a

recent homicide. Defendant—who is approximately the same height

and size as Mr. Walton—was driving a car Mr. Walton was known to

operate. Thus, the initial stop was justified. See Hensley, 469

U.S. at 229, 83 L.Ed. 2d at 612. Defendant argues that even if

the   initial     detention         was     constitutional,           the       continued

detention     could     not    be     justified          once    Detective           Mendez

discovered that defendant was not Mr. Walton.

      After detaining defendant, Detective Mendez “frisked” the

vehicle   being   driven      by    defendant      and    discovered        a    backpack

containing approximately one-half of a box of live .38 caliber

ammunition. At the time, police were still actively searching

for Mr. Walton. “[A] brief stop of a suspicious individual, in

order to determine his identity or to maintain the status quo

momentarily     while    obtaining         more    information,        may      be     most

reasonable in light of the facts known to the officer at the

time.”    McDaniels,    103    N.C.       App.    at   181,     405   S.E.2d      at    362

(citation, quotation marks, and brackets omitted). The stop here

lasted approximately twenty to twenty-five minutes:                         the time it

took to ascertain defendant’s identity, secure the vehicle, and

find Mr. Walton. The police detained defendant—who apparently
                                          -12-
had the keys to and got into the suspect’s vehicle—simply to

maintain the status quo while they searched for Mr. Walton, as

they are permitted to do. See id. Once Mr. Walton was arrested,

the detention ended and Detective Mendez asked defendant if he

would accompany him to the police station. Defendant was not in

handcuffs while being detained. Under these facts, we conclude

that     both        the     initial      and    continued    detention      were

constitutional.

       Next,    we     must    consider     whether   the    interrogation    of

defendant at the police station violated his rights under the

Fifth Amendment. Defendant contends that he unequivocally asked

for an attorney, so continued questioning violated his rights

under Edwards v. Arizona, 451 U.S. 477, 69 L.Ed. 2d 378 (1978).

Defendant did not raise this argument before the trial court,

either in his written motion or at the motion hearing, so it is

not    preserved       for    our      review.   N.C.R.   App.   P.   10(a)(1).

Accordingly, we find no error in the admission of defendant’s

statement taken after he had been detained.

                       III. Relevance of Text Messages
                                          -13-
    Defendant         next    argues      that    the     trial     court       erred     in

admitting a variety of irrelevant text messages over objection.2

We disagree.

    “‘Relevant evidence’ means evidence having any tendency to

make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than

it would be without the evidence.” N.C. Gen. Stat. § 8C-1, Rule

401 (2013). “Even though a trial court’s rulings on relevancy

technically are not discretionary and therefore are not reviewed

under the abuse of discretion standard applicable to Rule 403,

such rulings are given great deference on appeal.”                               State v.

Peterson, 205 N.C. App. 668, 674, 695 S.E.2d 835, 840 (2010)

(citation, quotation marks, and brackets omitted).

    The      contested       evidence      consists       of   a    series       of     text

messages     sent     by     defendant     to    various       women      and    to     “Mr.

Business.”      The   messages       to   the    women    were     mostly       sexual    in

nature.    The    trial      court    required      the    State       to   redact       all

incoming     messages        from    anyone      other    than      “Mr.        Business,”

totaling   94    of   207     text    messages,     but    allowed      the      State    to

introduce the outgoing messages. The State argues that these

messages     show     that     defendant        premeditated        and     deliberated

2
  He does not argue that the unfair prejudice of the messages
outweighed their probative value under Rule 403.
                                      -14-
because within hours of the shooting he “was sending messages to

several    recipients    indicating    he     was   laughing   out   loud,    was

horny, and wanted to see pictures of girls . . . .” The State

contends that this fact “makes it more probable that he shot

[Mr. Johnson] in a cool state of blood.”

      Defendant was charged with first degree murder. To show

that defendant was guilty of the charge, the State had to prove

that defendant intentionally and unlawfully killed Mr. Johnson

with premeditation and deliberation. State v. Clark, ___ N.C.

App. ___, ___, 752 S.E.2d 709, 711 (2013), disc. rev. denied,

___ N.C. ___, 755 S.E.2d 619 (2014). “Generally, premeditation

and   deliberation      must   be   proved     by   circumstantial     evidence

because they are not susceptible of proof by direct evidence.”

Id. (citation and quotation marks omitted). One of the factors

relevant    to   determining        whether     a     defendant     acted    with

premeditation and deliberation is his conduct “before and after

the killing.” State v. Horskins, ___ N.C. App. ___, ___, 743

S.E.2d 704, 709 (citation and quotation marks omitted), disc.

rev. denied, ___ N.C. ___, 752 S.E.2d 481 (2013).

      Although   these     text     messages    may    not   have    had    great

probative value, we cannot say that “the proffered evidence has

no tendency to prove a fact in issue in the case[.]” State v.
                                            -15-
Coen, 78 N.C. App. 778, 780-81, 338 S.E.2d 784, 786 (emphasis

added), app. dismissed and disc. rev. denied, 317 N.C. 709, 347

S.E.2d 444 (1986). Defendant principally argued at trial that

the shooting was a “mistake” for which he had shown remorse, or

a “reaction” to the fact that Mr. Johnson pulled out the wine

opener.        We    agree   with     the    State       that   defendant’s   texting

girlfriends within several hours after the killing tends to show

that he acted in a cool state of mind—killing Mr. Johnson did

not seem to shake him or to make him alter his behavior in any

apparent manner. See State v. Singletary, 344 N.C. 95, 106, 472

S.E.2d 895, 901 (1996) (considering, inter alia, evidence that

the defendant “turned and walked away, as if he had done what he

wanted    to    do”     after     shooting         the   victim).    Therefore,   the

messages had at least some probative value and the trial court

did not err in concluding that they were relevant.

                                IV.   Closing Argument

    Finally, defendant argues that the trial court erred in

failing   to        intervene    ex   mero     motu      during     the   prosecutor’s

closing argument, which defendant contends was grossly improper

because it misstated the beyond a reasonable doubt standard.

           The standard of review for assessing alleged
           improper closing arguments that fail to
           provoke   timely  objection  from   opposing
           counsel is whether the remarks were so
                               -16-
         grossly   improper   that  the   trial   court
         committed reversible error by failing to
         intervene ex mero motu. In other words, the
         reviewing court must determine whether the
         argument in question strayed far enough from
         the parameters of propriety that the trial
         court, in order to protect the rights of the
         parties and the sanctity of the proceedings,
         should have intervened on its own accord
         and: (1) precluded other similar remarks
         from the offending attorney; and/or (2)
         instructed   the   jury   to   disregard   the
         improper comments already made.

State v. Jones, 355 N.C. 117, 133, 558 S.E.2d 97, 107 (2002).

         We will not find error in a trial court’s
         failure to intervene in closing arguments ex
         mero motu unless the remarks were so grossly
         improper   they   rendered    the    trial   and
         conviction     fundamentally      unfair.     In
         determining whether argument was grossly
         improper, this Court considers the context
         in which the remarks were made, as well as
         their   brevity   relative   to    the   closing
         argument as a whole[.]

State v. Taylor, 362 N.C. 514, 536, 669 S.E.2d 239, 259 (2008)

(citations,   quotation   marks,   and   brackets   omitted),   cert.

denied, 558 U.S. 851, 175 L.Ed. 2d 84 (2009).

    In a case where the prosecutor misstated the reasonable

doubt standard during his closing argument, our Supreme Court

held that any error was cured by the trial court’s subsequent

correct instruction on reasonable doubt. State v. Jones, 336

N.C. 490, 496, 445 S.E.2d 23, 26 (1994). Similarly, in State v.

Alston, the prosecutor misstated the reasonable doubt standard
                                        -17-
during    voir     dire,   but    the     Supreme    Court   held   that   “any

misstatement in the law by the prosecutor was cured by the trial

court’s subsequent correct jury instruction defining reasonable

doubt.” 341 N.C. 198, 224, 461 S.E.2d 687, 700-01 (1995), cert.

denied, 516 U.S. 1148, 134 L.Ed. 2d 100 (1996). There is no

dispute here that the trial court correctly instructed the jury

on reasonable doubt. Therefore,                as our Supreme Court did in

Alston and Jones we conclude that, even assuming the prosecutor

misstated the reasonable doubt standard in his closing argument,

“any misstatement in the law by the prosecutor was cured by the

trial    court’s    subsequent        correct    jury   instruction   defining

reasonable doubt.” Id.

                                 V.     Conclusion

    For the foregoing reasons, we conclude that defendant has

failed to show any error at his trial.

    NO ERROR.

    Judges STEPHENS and MCCULLOUGH concur.

    Report per Rule 30(e).